To: 18009994642                    Page: 08 of 37          2020-12-22 00:17:26 GMT            18322018777                   From: Vu Law Firm, PLLC

                         Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD E-Fifed
                                                                                     Page     1 of 6
                                                                                           for Record
                                                                                                        10/2/2020 5:32 PM
                                                                                                        Jennifer           District Cisrk
                  C                                                                                     Kleberg County, TX
                                                                                                        By: Alicia Garcia
                                                                               20-412-D
                                                     CAUSE NUMBER

                       AMY UTTERBACK,                                      §              IN THE DISTRICT COURT
                           Plain Hff,                                      §
                                                                           §
                       VS.                                                            105TH    JUDICIAL DISTRICT
                                                                           §
                                                                           §
                       ROBERT ALLEN CLINE and                              §
                       INDEPENDENT OPERATORS LLC,                          §
                           Defendants.                                     §          KLEBERG COUNTY, TEXAS

                                          PLAINTirF^S'ORIGtNAL.PETfy!ON;
                                        REQUEST FOR DISCLOSURE. FIRST SET
                               OFINTERROGATORIES. AND FIRST-REQUEST PORIPRODliCTlOM

                      TO THE HONORABLE JUDGE OF SAID COURT;

                             COMES NOW, AMY UTTERBACK Plaintiff with social security #: ***>*-*094 and

                      TX DL; *^***724^ and complains of ROBERT ALLEN CLINE and INDEPENDENT

                      OPERATORS LLC, hereinafter referred to by name or as Defendants, and for cause of action

                      would respectfully show unto the Court as follows:

                                               I.   PARTIES AND DISCOVERY CONTROL PLAN

                             Plaintiff AMY UTTERBACK, is an individual residing in Kleberg County, Texas.

                      Plaintiff intends that discovery be conducted under Level 2 of Rule 190.3 Texas Rules of Civil

                      Procedure.

                             Defendant, ROBERT ALLEN CLINE, is an individual residing in Todd County and may

                      be served with process at 220 4’^'^ St N\V, Bertha, Minnesota 56437.

                             Defendant, INDEPENDENT OPERATORS LLC, is a Minnesota corporation doing

                      business in and around Kleberg County, Texas, It does not maintain a registered agent in the State

                      of Texas and may be served with process via the Texas Secretary of State at its home office: 216

                      Cherry St. NE, Bertha, Minnesota 56437.
To: 18009994642               Page: 09 of 37            2020-12-22 00:17:26 GMT             18322018777                     From: Vu Law Firm, PLLC

                    Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD Page 2 of 6




                                                 it.     JlIRlSUlCnON AND VENUE

                          The subject matter in controversy is within the jurisdictional limits of this court. This court

                  has jurisdiction over the parlies because Defendants, ROBERT ALLEN CLINE (a Vlinnesola

                  resident) committed a tort in Riviera, Kleberg County and Defendant INDEPENDENT

                  OPERATORS LLC, conducts business in and around Houston, Harris County, Texas.

                          Venue in Kleberg County is proper in this case under Section 15.002(a)(1) of the TEX.ys

                  Civil Practice & Remedies Code because all or a substantia! part of the events or omissions

                  giving rise to this lawsuit occurred in this county.

                          Pursuant to ThX. R. CiV. P. 47(c)(4), Plaintiff seeks monetary relief over$25U,U0U.U0 but

                  not more than $1,000,000.00.

                                                               III.      FACTS

                         On October 5, 2018, ai approximately 7:50 AM, PlaintilT, AMY UTTERBACK, was

                  traveling north bound cn U.S. Highw-ay 77. in a 2012 Toyota Tundra. Defendant, ROBERT

                  ALLEN CLINE, driving in a 2013 Internationa! Prostar, failed to yield the right of way to

                  oncoming traffic while exiting a private driveway. Such failure caused Plaintiffs vehicle to collide

                  with the Defendant. The Defendant received a citation for Failure to yield right of way while

                  turning left. The vehicle driven by Defendant ROBERT ALLEN CLINE is owned/ieased by

                  Defendant INDEPENDENT OPERATORS LLC. Upon information and belief, Defendant

                  ROBERT ALLEN CLINE is an employee (or legal agent) of Defendant INDEPENDENT

                  OPERATORS LLC.

                             IV.       €AlJSE(S') OFACtION:,N.EGLlGENCE/NEGLIGENCE PER SE

                         The occurrence made the basis of this suit, reflected in the above paragraph and the

                  resulting injuries and damages were proximateiy caused by the negligent conduct of Defendant
To: 18009994642               Page: 10 of 37            2020-12-22 00:17:26 GMT            18322018777                    From: Vu Law Firm, PLLC

                    Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD Page 3 of 6




                  ROBERT ALLEN CLINE. Defendant operated the vehicle he was driving in a negligent manner

                  because he violated the duty which he owed the Plaintiff to exercise ordinary care in the operation

                  of the motor vehicle in one or mere of the following respects:

                         a.       Failing to keep a proper lookout, such as a person of ordinary care would have kept
                                  in the same or similar circumstance,?;

                         b.       Failing to maintain proper control of the vehicle such as a person of ordinary care
                                  would have done in the same or similar circumstances and under the same or similar
                                  road and weather conditions;

                         c.      Failing to timely and properly apply the brakes of the vehicle in order to avoid the
                                 collision, as a person of ordinary care would have done isndcr the same or similar
                                 circumstances;

                         d.      Failing to turn the vehicle in a manner so as to avoid the collision, such as a person
                                 of ordinary care would have done under the same or similar circumstances;

                         e.      Failing to operate the vehicle in a safe and prudent manner, such as a person of
                                 ordinary care would have done under the same or similar circumstances; and

                                 Failing to abide by, and to adhere to, applicable traffic laws, such as a person of
                                 ordinary care would have done under the same or similar circumstances.

                         By reason of all of the above, the Plaintiff has suffered losses and damages in a sum within

                  the judsdictiona! limits of this court, and for which they now sue.

                         In addition to Defendant’s common-law duties. Defendant ROBERT ALLEN CLINE

                  also violated various sections of the Texas Transporta'I’ION Code:

                                  § 545.401      Reckless driving;

                                  § 345. 155     Failure to yield right-of-way when exiting a private driveway; and

                                  § 545. 256     Failure to yield right-of- way to approaching vehicle while emerging
                                                 from a driveway.

                         The occurrence made the basis of this suit, reflected in the above paragraph and the

                  resulting injuries and damages W'cre proximately caused by the negligent conduct of Defendant

                  INDEPENDENT OPERATORS LLC, in one or more of the following respecls;
To: 18009994642                   Page: 11 of 37            2020-12-22 00:17:26 GMT             18322018777                     From: Vu Law Firm, PLLC

                     Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD Page 4 of 6




                            •d.       Failure to use that degree of care as a person of ordinary, reasonable prudence
                                      would have used under similar circumstances;

                            b.        Failure to ensure the ability of its driver to properly and safely operate its vehicle,
                                      as would have been done by a reasonable person exercising ordinary prudence
                                      under the same or similar circumstances; and

                            c.        Failure to properly supervi.se the driver of its vehicle, as would have been done by
                                      a reasonable person exercising ordinary paidence under the same or similar
                                      circumstances.

                                         V,        EfESPONDEAT SUPERIORmCAEIOUS LL4BILITY

                          Upon information and belief, at all times relevant, ROBERT ALLEN CLINE w'ts

                  operating his vehicle while in the course of and scope of his employment and/or agency v/itli

                  Defendant         INDEPENDENT’          OPERATORS            LLC,   As    a    consequence.     Defendant

                  INDEPENDENT OPERATORS LLC, is vicariously liable for the damages caused by the

                  negligent act of its employee.

                                                              VI.           DAMAGES

                          Asadirect and proximate result ofthe collision and the negligent conduct ofthc Defendant,

                  Plaintiff AMY UTTERBACK suffered severe bodily injury. The injuries were substantial in

                  nature and have had a serious effect on Plaintiffs health and well-being, 'i’hese specific injuries

                  and their ill effects have, in turn, caused Plaintiffs physical and mental condition(s) to deteriorate

                  generally and the specific injuries and ill effects alleged have caused and will, in all reasonable

                  probability, cause the Plaintiff to suffer consequences and ill effects of this deterioration

                  throughout her body for a long time in the future, if not for the balance of her natural life. As a

                  further result of the nature and consequences of her injuries, Plaintiff suffered great physical and

                  mental pain, suffering and anguish and in all reasonable probability, will continue to suffer in this

                  manner for a long time into the future, if not for the balance of her natural life.

                         As a further result of all ofthe above, the Plaintiff has incurred expenses for medical care
To: 18009994642               Page: 12 of 37             2020-12-22 00:17:26 GMT            18322018777                    From: Vu Law Firm, PLLC

                     Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD Page 5 of 6




                  and attention.     These expen,ses were incurred for the necessary care and treatment of the injuries

                  resulting from the incident compiained of. The charges are reasonable and were the usual and

                  customary charges made for such services in the county where they were incurred.

                                      VU. REQUEST ■FORUl.SeLQSORE. ^FIHST•S^E1^0F
                                   LNTERROGATORTRS AND EIRSt REOtlimt'-EOR:MtQMferi:ON

                          Pursuant to Rule 194 of the TEXAS RULES OF CIVIL PROCEDURE, you are hereby

                  requested to disclose within fifty (50) days after service of the citation and petition the information

                  or material described in Rule 194.2(a) through (1). Plaintiff further requests the Defendants to

                  answer and respond to Plaintiffs First Set of interrogatories to Defendant ROBERT ALLEf^

                  CLINE and Plaintiffs First Request for Production to Defendant ROBERT ALLEN CLINE,

                  attached.

                                                          VIII. JURY DEMAND

                          Plaintiff demands a trial by jury and tender payment this date of filing.

                                                 DESIGNATED E-SERViCE EMAIL ADDRESS

                  The following is the undersigned attorneys’ designated e-Service email address for ail eserved

                  documents and notices, filed and iinfiled, pursuant to Tex. R. Civ. P. 21(l)(2) & 21a:

                  ■ Eserv icefgjthov tl lawfi mi .com. This is the undersigned only e-Service email address, and service

                  through any other email address wiil be considered invalid.

                                                               X-       PRAYER

                          FOR THESE REASONS, Plaintiff request that the Defendants ROBERT ALLEN

                  CLINE and INDEPENDENT OPERATORS LLC, be cited to appear and artsw^er, and on fmal

                  trial hereafter, the Plaintiff have judgment against Defendant in an amount within the jurisdictional

                  limits of this Court, together with all pre-judgment and post-judgment interest as allowed by law,

                  costs of Court, and for such other and further relief to which Plaintiff may be Justly entitled by law
To: 18009994642                  Page: 13 of 37           2020-12-22 00:17:26 GMT             18322018777      From: Vu Law Firm, PLLC

                    Case 2:20-cv-00309 Document 1-4 Filed on 12/28/20 in TXSD Page 6 of 6




                  and equity, including, but not limited to:

                           a.         Pain and suffering in the past;
                            b.        Pain and suffering in the future;
                           c.         Mental anguish in the past;
                           d.         Mental anguish in the future;
                           e.         Past medical expenses;
                           f.         Future medical expenses which are unknown at this time;
                           g.         Physical impairment in the past;
                           h.         Physical impairment in the future;
                            i.        Pre judgment interest; and
                           J.         Post judgment interest.

                                                                    RESPECTFULLY SUBMITTED,


                                                                    VU LAW FIRM, PLLC
                                                                    6001 Savoy Drive, Suite 105
                                                                    Houston, fx 77036
                                                                    Tel: (832) 564-3529
                                                                    Fax:(832)201-8777




                                                                    BY;
                                                                             Vincent T, Vu
                                                                             State Bar No. 24072408
                                                                             vincent@theviilawf1rm.com

                                                                             Brett Arnold
                                                                             State Bar No. 03140100
                                                                             brett@thevulawfifnn.com
                                                                             e-Service email;
                                                                             Eservice@thcvylawfirrn.com
                                                                             *E-Service is only accepted at
                                                                             the above designated e- Service
                                                                             email address.
